TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 3, 2021



                                     NO. 03-19-00105-CR


                                     Jackie Lett, Appellant

                                                v.

                                 The State of Texas, Appellee




        APPEAL FROM THE 33RD DISTRICT COURT OF BURNET COUNTY
                 BEFORE JUSTICES BYRNE, BAKER, TRIANA
           MODIFIED AND, AS MODIFIED, AFFIRMED ON REMAND --
                      OPINION BY JUSTICE TRIANA




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment of conviction requiring reversal.      However, there was error in the judgment of

conviction that requires correction. Therefore, the Court modifies the trial court’s judgment of

conviction as follows: in Count 1 to strike the $25.00 time-payment fees in their entirety, from

the $649.00 total court costs assessed. The judgment of conviction, as modified, is affirmed.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.